Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2nd September 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 2019/0349307 A1).
Claim 1. Wu shows a network path optimization method (abstract), comprising:  	in response to a network access request ([0136] lines 1-4: the optimization controller sends a reporting command to the to-be-adjusted forwarding device based on the device identifier of the to-be-adjusted forwarding device),  	computing and sending an optimal path having a path code and carrying a path parameter ([0136] lines 6-12: the packet may include the device identifier of the to-be-adjusted forwarding device and the status information of the ACL of the to-be-adjusted forwarding device or the packet may include the device identifier of the to-be-adjusted forwarding device and the usage status information of the forwarding chip of the to-be-adjusted forwarding device);  	adding a path tag to the optimal path based on a real path ([0136] lines 12-20: the to-be-adjusted forwarding device receives the reporting command, and sends a packet to the optimization controller based on the indication information carried in the reporting command…  );  	determining a parameter variation between the optimal path and the real path based on the path parameter and the path tag ([0138] lines 4-8 and [0140] lines 3-8: the optimization controller sends an ACL record to the to-be-adjusted forwarding device, where the ACL record includes the flow identifier and the information about the next hop that are of the target packet flow… when receiving the target packet flow, the to-be-adjusted forwarding device queries the ACL for the information, about the next hop, of the target packet flow based on the flow identifier of the target packet flow, and forwards the target packet flow based on the information about the next hop – “next hop” is variation); and  	updating the optimal path and the path parameter based on the parameter variation ([0140] lines 7-8: forwards the target packet flow based on the information about the next hop – forwards packet based on updated path information). 
Claim 3. Wu shows the method according to claim 2, further comprising:  	storing the updated optimal path (figs. 1 and 3B: collection device) and  	the updated path parameter to a data storage server ([0149]-[0152]). 
---------- ---------- ----------
Claim 5. Wu shows a network path optimization method (abstract), comprising:  	in response to a network access request ([0136] lines 1-4: the optimization controller sends a reporting command to the to-be-adjusted forwarding device based on the device identifier of the to-be-adjusted forwarding device),  	computing and sending an optimal path having a path code and carrying a path parameter ([0136] lines 6-12: the packet may include the device identifier of the to-be-adjusted forwarding device and the status information of the ACL of the to-be-adjusted forwarding device or the packet may include the device identifier of the to-be-adjusted forwarding device and the usage status information of the forwarding chip of the to-be-adjusted forwarding device);  	acquiring a parameter variation between the optimal path and a real path by analyzing the path parameter and a path tag ([0136] lines 12-20: the to-be-adjusted forwarding device receives the reporting command, and sends a packet to the optimization controller based on the indication information carried in the reporting command…  receives the packet and obtains the device identifier of the to-be-adjusted forwarding device and the status information of the ACL of the to-be-adjusted forwarding device), the path tag being added to the optimal path based on a variation of the real path ([0138] lines 4-8 and [0140] lines 3-8: the optimization controller sends an ACL record to the to-be-adjusted forwarding device, where the ACL record includes the flow identifier and the information about the next hop that are of the target packet flow… when receiving the target packet flow, the to-be-adjusted forwarding device queries the ACL for the information, about the next hop, of the target packet flow based on the flow identifier of the target packet flow, and forwards the target packet flow based on the information about the next hop – “next hop” is variation); and  	updating the optimal path and the path parameter based on the parameter variation ([0140] lines 7-8: forwards the target packet flow based on the information about the next hop – forwards packet based on updated path information). 

Claim 7. Wu shows a network path optimization system (abstract; figs. 1 and 3B), comprising  	a control server (figs. 1 and 3B: optimization controller),  	a plurality of network access terminals (fig. 3B: any of W1-W8) and  	a cluster of data processing terminals (fig. 3B: policy control device / collection device),  	the plurality of network access terminals constructing a network (figs. 1 and 3B),  	the plurality of network access terminals being communicably connected to the control server and the data processing terminal cluster (fig. 3B: W1-W8 connected to policy control device / collection device directly or indirectly), and  	the control server being communicably connected to the data processing terminal cluster (fig. 3B: optimization controller is connected to W1-W8 directly or indirectly); wherein  	the control server is configured to,  	in response to a network access request ([0136] lines 1-4: the optimization controller sends a reporting command to the to-be-adjusted forwarding device based on the device identifier of the to-be-adjusted forwarding device),  	compute and send an optimal path having a path code and carrying a path parameter ([0136] lines 6-12: the packet may include the device identifier of the to-be-adjusted forwarding device and the status information of the ACL of the to-be-adjusted forwarding device or the packet may include the device identifier of the to-be-adjusted forwarding device and the usage status information of the forwarding chip of the to-be-adjusted forwarding device);  	the access network terminal is configured to  	add a path tag to the optimal path based on a real path ([0138] lines 4-8 and [0140] lines 3-8: the optimization controller sends an ACL record to the to-be-adjusted forwarding device, where the ACL record includes the flow identifier and the information about the next hop that are of the target packet flow… when receiving the target packet flow, the to-be-adjusted forwarding device queries the ACL for the information, about the next hop, of the target packet flow based on the flow identifier of the target packet flow, and forwards the target packet flow based on the information about the next hop – “next hop” is variation);  	the cluster of data processing terminals is configured to  	determine a parameter variation between the optimal path and the real path based on the path parameter and the path tag ([0136] lines 12-20: the to-be-adjusted forwarding device receives the reporting command, and sends a packet to the optimization controller based on the indication information carried in the reporting command…  receives the packet and obtains the device identifier of the to-be-adjusted forwarding device and the status information of the ACL of the to-be-adjusted forwarding device); and  	the control server is further configured to  	update the optimal path and the path parameter based on the parameter variation ([0140] lines 7-8: forwards the target packet flow based on the information about the next hop – forwards packet based on updated path information).
Claim 9. Wu shows the system according to claim 7, further comprising  	a data storage server communicably connected to the data processing terminal and 3B: collection device); wherein  	the data storage server is configured to store the parameter variation and the updated optimal path and path parameter ([0149]-[0152]). 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Ayyagari et al (US 2002/0101822 A1).
Claim 4. Wu shows the method according to claim 1; Wu does not expressly describe wherein the parameter variation comprises  	an error code, and  	the step of updating the optimal path and  	the path parameter based on the parameter variation comprises:  	predefining an adjustment threshold based on the error code;  	scanning a parameter variation under a corresponding optimal path based on the Ayyagari teaches features of:a parameter variation comprises  	an error code and an adjustment threshold predefined based on the error code ([0028]: calculating a link error adjusted rate for each flow in the node, wherein the link error adjusted rate is representative of the flow-level performance metric); wherein  	the control server is further configured to  	scan the parameter variation under a corresponding path based on the path code ([0028]: calculating a weighting value for each flow corresponding to a representative portion of the link error adjusted rate of the flow as compared with the sum of the link error adjusted rate for the corresponding node);  	the control server is configured to  	adjust the path parameter of the corresponding path if the scanned error code is greater than or equal to the adjustment threshold ([0028]: allocating any unallocated capacity to a flow having a highest weighting value from a previous iteration if the unallocated capacity of the node is less than a predetermined threshold value); and  	the control server is configured to  	adjust the weight of a node which encounters an error code on the corresponding path if the scanned error code is constantly greater than or equal to the adjustment threshold ([0058]-[0059]).It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the features as taught by Ayyagari in the method of Wu to prevent loss in throughput and minimize network delay.
Claim 10. Wu shows the system according to any one of claim 7; Wu does not expressly describe wherein  	the parameter variation comprises  	an error code and an adjustment threshold predefined based on the error code; wherein  	the control server is further configured to  	scan the parameter variation under a corresponding path based on the path code;  	the control server is configured to  	adjust the path parameter of the corresponding path if the scanned error code is greater than or equal to the adjustment threshold; and  	the control server is configured to  	adjust the weight of a node which encounters an error code on the corresponding path if the scanned error code is constantly greater than or equal to the adjustment threshold.Ayyagari teaches features of:calculating a link error adjusted rate for each flow in the node, wherein the link error adjusted rate is representative of the flow-level performance metric); wherein  	the control server is further configured to  	scan the parameter variation under a corresponding path based on the path code ([0028]: calculating a weighting value for each flow corresponding to a representative portion of the link error adjusted rate of the flow as compared with the sum of the link error adjusted rate for the corresponding node);  	the control server is configured to  	adjust the path parameter of the corresponding path if the scanned error code is greater than or equal to the adjustment threshold ([0028]: allocating any unallocated capacity to a flow having a highest weighting value from a previous iteration if the unallocated capacity of the node is less than a predetermined threshold value); and  	the control server is configured to  	adjust the weight of a node which encounters an error code on the corresponding path if the scanned error code is constantly greater than or equal to the adjustment threshold ([0058]-[0059]).It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the features as taught by Ayyagari in the system of Wu to prevent loss in throughput and minimize network delay.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Zhu, US 2020/0228436 A1: a route selection method and apparatus based on hybrid resources.
2. Hao et al, US 2018/0324082 A1: a method of improvements in computer performance for supporting use of shortest path routing in a communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        11th April 2021